TUCKETT, Justice.
The plaintiffs commenced these proceedings in unlawful detainer in the court below seeking restitution of certain premises in Salt Lake County. After a trial upon the issues judgment was entered in favor of the plaintiffs and against the defendants, Roy J. Johnson and Janice L. Johnson, and in favor of the defendants, Percy Clark and Mrs. Percy Clark. The judgment was entered on July 1, 1970, and the plaintiffs filed their notice of appeal from that judgment on July 15, 1970. It is apparent that the appeal was not taken within the time prescribed by Section 78-36-11, U.C.A.1953, and this court is without jurisdiction to entertain it.1
The appeal in this case is dismissed. Respondents are entitled to costs.
CALLISTER, C. J„ and HENRIOD, ELLETT and CROCKETT, JJ., concur.

. Brandley v. Lewis, 97 Utah 217, 92 P.2d 338.